Appeal of HATCH & BAILEY CO.Hatch & Bailey Co. v. CommissionerDocket No. 141.United States Board of Tax Appeals1 B.T.A. 25; 1924 BTA LEXIS 272; October 24, 1924, decided Submitted October 15, 1924.  1924 BTA LEXIS 272">*272  The Board is without jurisdiction to consider an appeal filed after the lapse of 60 days from the date of mailing of the Commissioner's notice of deficiency.  Mark A. Ryan, Esq., for the taxpayer.  Arthur H. Deibert, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  GRAUPNER 1 B.T.A. 25">*25  Before GRAUPNER, LITTLETON, and SMITH.  GRAUPNER: The Commissioner has moved to dismiss the appeal in this case on the ground that it was not filed within 60 days after the mailing of the Commissioner's notice of deficiency and that, therefore, the Board is without jurisdiction.  The record discloses the following essential facts: The sixtieth day fell upon Sunday, September 7, 1924.  Taxpayer's counsel 1 B.T.A. 25">*26  mailed the petition at New York City on Saturday, September 6, and it was not delivered to the office of the Board until Monday, September 8 - 61 days after the Commissioner's notice of deficiency was mailed to the taxpayer.  The power of the Board to assume jurisdiction in a case such as this has been fully discussed in the 1924 BTA LEXIS 272">*273 , and, on the authority of that case, the appeal is dismissed.